Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (“New transparent methylsilsesquioxane aerogels and xerogels with improved mechanical properties,” Adv.Mat., Vol. 19, pp. 1589-1593, published 15 May 2007, hereinafter Kanamori) in view of Hrubesh and Poco (“Processing and characterization of high porosity aerogel films,” Mat.Res.Soc., Symp.Proc., Vol. 371, pp. 195-204, published 1995, hereinafter Hrubesh) and further in view of Wadhwani (“Parylene coatings and applications,” PCI Magazine, published 01 Oct. 2006, hereinafter Wadhwani).
Regarding claims 7-8, and 18, Kanamori teaches the use of a monolithic aerogels and xerogels based on methylsilsesquioxane (page 1589, 2nd column, 2nd paragraph), which are organic-inorganic hybrid gels (low density gels).  Kanamori formed cubic monoliths of his aerogel with an edge dimension of 7.3 mm (page 1593, 1st column, last paragraph).  Kanamori 
Kanamori does not teach the coating of the aerogels.
Hrubesh teaches the coating of an aerogel film with parylene polymer to seal the pores of an aerogel (page 199, Metallization and patterning section).
Further, Wadhwani teaches that parylene polymers are formed by vapor deposition and polymerization of di-para-xylylene {page 2, Parylene deposition process section, 1st paragraph) and teaches parylene coating thicknesses of 0.1 to 76 [Symbol font/0x6D]m (page 3, 6th paragraph, 1st bullet point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a parylene coating as taught by Hrubesh and Wadhwani on the hybrid organic-inorganic aerogel as taught by Kanamori.  Hrubesh teaches that this is method to seal the pores on the surface of an aerogel (page 199, Metallization and patterning section).  Wadhwani teaches that the parylene coatings are conformal (assuming apertures are less than 7 microns), have uniform thickness, are stress free, have superior electrical and barrier properties, and have impressive mechanical strength (page 3, last paragraph – page 5, 1st paragraph).  
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to coat all or any subset of the faces of the aerogel monolith of Kanamori, depending on the application, including the coating of the principal faces of the aerogel monolith.
Since that the cubic monolith aerogel of Kanamori had a side length (d1) of 7.3 mm and the coating thickness (d2/2) taught by Wadhwani ranges from 0.1 to 76 [Symbol font/0x6D]m (d2), the coated 
Given that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani has the same internal composition and the same coating at the same thickness as the claimed invention, it is the examiner’s position that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani would inherently have the same flexural strength as claimed.
Regarding claims 2-4, Kanamori in view of Hrubesh and further in view of Wadhwani teaches the elements of claim 18, and Wadhwani teaches that parylene polymers are formed by vapor deposition and polymerization of di-para-xylylene {page 2, Parylene deposition process section, 1st paragraph) and teaches parylene coating thicknesses of 0.1 to 76 [Symbol font/0x6D]m (page 3, 6th paragraph, 2nd bullet point).
Regarding claim 19, Kanamori in view of Hrubesh and further in view of Wadhwani teaches the elements of claim 18, and Kanamori teaches that the pore sizes in his hybrid aerogel range from 1 to about 100 nm (0.001 to 0.1 [Symbol font/0x6D]m) (Figure 3b).
Hrubesh teaches the coating of an aerogel film with parylene to seal the pores of an aerogel (page 199, Metallization and patterning section), and Wadhwani teaches that the parylene coatings are conformal (assuming apertures are less than 7 microns) (page 3, last paragraph – page 5, 1st paragraph).  
Thus, it is the examiner’s position that the parylene coating taught by Wadhwani would form a surface coating on the hybrid aerogel of Kanamori by sealing the surface pores of the aerogel, since the pore sizes of the hybrid aerogel of Kanormi are about 70 (7/0.1) times smaller .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (“New transparent methylsilsesquioxane aerogels and xerogels with improved mechanical properties,” Adv.Mat., Vol. 19, pp. 1589-1593, published 15 May 2007, hereinafter Kanamori) in view of Hrubesh and Poco (“Processing and characterization of high porosity aerogel films,” Mat.Res.Soc., Symp.Proc., Vol. 371, pp. 195-204, published 1995, hereinafter Hrubesh) and further in view of Wadhwani (“Parylene coatings and applications,” PCI Magazine, published 01 Oct. 2006, hereinafter Wadhwani) and further in view of Jensen et al. (“Development of windows based on highly insulating aerogel glazings,” J.Non-Cryst.Solids, Vol. 350, pp 351-357, published 2004, hereinafter Jensen).
Regarding claims 22-23, Kanamori teaches the use of a monolithic aerogels and xerogels based on methylsilsesquioxane (page 1589, 2nd column, 2nd paragraph), which are organic-inorganic hybrid gels (low density gels).  Kanamori formed cubic monoliths of his aerogel with an edge dimension of 7.3 mm (page 1593, 1st column, last paragraph).  Kanamori teaches that the pore sizes in his hybrid aerogel range from 1 to about 100 nm (0.001 to 0.1 m) (Figure 3b).  Kanamori teaches that his aerogel can be used in applications such as insulators for windows and solar heat panels (page 1592, 2nd column, last paragraph).
Kanamori does not disclose the coating of the aerogels nor any further details about a windows application.

Further, Wadhwani teaches that parylene polymers are formed by vapor deposition and polymerization of di-para-xylylene {page 2, Parylene deposition process section, 1st paragraph) and teaches parylene coating thicknesses of 0.1 to 76 m (page 3, 6th paragraph, 1st bullet point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a parylene coating as taught by Hrubesh and Wadhwani on the hybrid organic-inorganic aerogel as taught by Kanamori.  Hrubesh teaches that this is method to seal the pores on the surface of an aerogel (page 199, Metallization and patterning section).  Wadhwani teaches that the parylene coatings are conformal (assuming apertures are less than 7 microns), have uniform thickness, are stress free, have superior electrical and barrier properties, and have impressive mechanical strength (page 3, last paragraph – page 5, 1st paragraph).  
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to coat all or any subset of the faces of the aerogel monolith of Kanamori, depending on the application, including the coating of the principal faces of the aerogel monolith.
Since that the cubic monolith aerogel of Kanamori had a side length (d1) of 7.3 mm and the coating thickness (d2/2) taught by Wadhwani ranges from 0.1 to 76 m (d2), the coated monolith of Kanamori in view of Hrubesh and further in view of Wadhwani has a ratio d2/d1 of 0.0027% (0.1*2/7300*100) to 2.1% (76*2/7300*100).

Kanamori in view of Hrubesh and further in view of Wadhwani does not disclose any further details about a windows application.
Jensen teaches the use of aerogels as transparent insulation in windows in buildings, and he developed glazing prototypes in which aerogel tiles were sealed between two glass panes (substrates) to reduce heat loss (acting as thermal insulator) (Abstract and Figure 4(b), reproduced below).  In discussing aerogel glazings, Jensen cites the heat loss from a single family house (page 353, 1st column, Solar energy transmittance section, 1st paragraph); therefore, his windows can be used in a house.


    PNG
    media_image1.png
    333
    527
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coated aerogels taught by Kanamori in view of Hrubesh and further in view of Wadhwani in the window glazings of Jensen.  Jensen teaches nd column, 3rd and 4th paragraphs).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kanamori, Hrubesh, Wadhwani, and Jensen, as well as the related prior art relied on in earlier Office Actions (Nakatani, Burchill, and Nakatani) do not teach or disclose a coating that is comprised of a copolymer of a gas-phase polymerizable monomer and carbon dioxide.

Response to Arguments
Applicant's arguments filed 27 Dec. 2021 and two affidavits both filed 27 Dec. 2021 have been fully considered, but they were not persuasive.  
Applicant amended claims 2-3, 19 and cancelled claims 20-21.
In the affidavit by Katsuki Higashi, it is argued that the claimed invention of claim 18 has a high usefulness as a heat insulating material for window structures where the bending of the of standard low-density gel products is a major problem, due to the brittleness of the gel product.  Therefore, there is a strong demand in the window industry for a low-gel product with improved flexural strength.

In the affidavit by Kazuki Nakanishi, it is argued that the purpose of Hrubesh and Wadhwani are entirely different from the purpose of the claimed invention.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result 
As presented above, Hrubesh teaches that this is method to seal the pores on the surface of an aerogel (page 199, Metallization and patterning section).  Wadhwani teaches that the parylene coatings are conformal (assuming apertures are less than 7 microns), have uniform thickness, are stress free, have superior electrical and barrier properties, and have impressive mechanical strength (page 3, last paragraph – page 5, 1st paragraph).  
In the affidavit by Kazuki Nakanishi, it is argued that the present invention, Hrubesh and Wadhwani are non-analogous art.
However, Kanamori and Hrubesh both involve aerogel or similar low-density products, and Hrubesh and Wadhwani involve the deposition of parylene coatings onto surfaces. 
In the affidavit by Kazuki Nakanishi, it is argued that the improvement in the flexural property of the sheet-shaped low density gel product is unexpected from Kanamori, Hrubesh, and Wadhwani.
However, Kanamori in view of Hrubesh and further in view of Wadhwani teach the claimed invention.  Applicant has not shown unexpected results over the prior art.  Wadhwani teaches: “Unlike conventional coatings, especially acrylic and silicone based, which can introduce stresses to the electrical components during the curing or drying cycles, parylene can be stretched up to 200% before breaking and retains the ability to remain flexible over a wide temperature range” (page 4, Stress Free section, 1st paragraph).  Rodger et al. (“Flexible 
In the affidavit by Kazuki Nakanishi, it is argued that there is no direction or suggestion in the cited prior art toward the idea of controlling the ratio d2/d1.
However, applicant has not shown the criticality of the claimed range for the ratio d2/d1, and the prior art of Kanamori in view of Hrubesh and further in view of Wadhwani teach a ratio the overlaps with the claimed range for d2/d1.
In the affidavit by Kazuki Nakanishi, it is argued that Jensen teaches away from an aerogel with parylene coating, since Jensen teaches evacuating the air from the aerogel via the aerogel’s principal surfaces.
However, Jensen is only used as teaching reference in order to teach the use of aerogel between glass sheets in a window.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Additionally, as presented above, Kanamori teaches that his aerogel can be used in applications such as insulators for windows and solar heat panels (page 1592, 2nd column, last paragraph).  
In applicant arguments/remarks filed 27 Dec. 2021 applicant restates the arguments presented in the two affidavits, which are addressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787